Citation Nr: 1451703	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-08 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2014, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing is associated with the claims file.  

The Veteran has expressly filed a claim of service connection for PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as the evidence of record contains diagnoses of other acquired psychiatric disorders to include depression disorder.  

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic Virtual VA and Veterans Benefit Management System (VBMS) paperless claims file.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the July 2014 hearing transcript, the remainder of the documents are either duplicative of the evidence in the paper claims file or irrelevant to the claim on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

The Board finds that remand is necessary to afford the Veteran a VA examination so as to determine the current nature and etiology of his acquired psychiatric disorder.  In this regard, the prior VA examinations in October 2010, December 2010 and October 2013 did not provide adequate rationale with respect to relating the Veteran's current diagnosis with his military service.  The October 2010 VA examination and December 2010 addendum opinion did not address whether the Veteran's diagnosis of depression, not otherwise specified, was related to his military service.  While the October 2013 examiner addressed this issue, finding that it was not likely that the Veteran's depressive disorder was due to service, the examiner did not provide an adequate rationale to support this conclusion.  Furthermore, the Board notes that the medical evidence of record contains a diagnosis of anxiety as well as depressive disorder, yet such was not addressed in the prior VA psychiatric examinations.  Thus, on remand, the Veteran should be afforded a VA examination to determine the current nature and etiology of any acquired psychiatric disorder of which the Veteran is currently diagnosed, to include whether such is related to his military service, including his presence at an ammunitions dump explosion.  

Prior to scheduling the Veteran for a VA examination, the Board notes that additional development must be accomplished.  In this regard, the Board finds that it is necessary to obtain outstanding Social Security Administration (SSA) records.  A February 2012 private treatment record noted that the Veteran was receiving SSA benefits for PTSD.  To date, the Veteran's SSA records have not been obtained and associated with the claims file, despite the fact that these records appear to be relevant to the Veteran's present claim.  

Additionally, the Veteran testified at the July 2014 Board hearing that he began to receive psychiatric treatment through the St. Louis, Missouri VA facility within the first year he was discharged from service in 1992.  The claims file contains VA treatment records dated back to May 2010.  Thus, on remand, records of the Veteran's treatment prior to May 2010 and since March 2012 should be obtained.  Furthermore, the October 2010 VA examiner noted treatment and a mental health evaluation by Dr. Dalton.  These records have not been associated with the claims file and should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment with the appropriate VA Health Care system, specifically the St. Louis, Missouri facility, to include all records not already associated with the claims file from 1992 to present.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his psychiatric disorder, specifically treatment from Dr. Dalton, and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

4.  After the above development is completed and all obtainable records have been associated with the claims file, forward the Veteran's claims file to an appropriate physician to determine the etiology of his psychiatric disability, to include PTSD and depressive disorder.  

The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  

The examiner should identify any of the Veteran's current psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

For each diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had onset during or was caused by the Veteran's military service, to include his experiencing a fire at the ammunitions dump while serving in Kuwait.  

In offering any opinion, the examiner should consider the lay statements of record from the Veteran and his family members regarding the onset of his psychiatric symptoms and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

5.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



